DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 9-11, in the reply filed on 06/21/2022 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.
Status of Claims
This action is in reply to the response filed on 06/21/2022. Claims 1-8 have been withdrawn from consideration. Claim(s) 9-11 remain pending and have been examined below.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent No. 8,061,700), alone, hereinafter referred to as Zhang.
	Regarding claim 9, Zhang discloses in figure 2, a platen comprising: 
	a flat substantially platen bed (200) with a plurality of edge regions (200 has at least four edge regions around the perimeter); 
	a plurality of finger clamps (fig 1, 1) supported at the edge regions of the platen bed (1 is at the edge region of 200); 
	wherein, each finger clamp (1) is constructed to move vertically with respect to the platen bed (1 is shown in the vertically moved position) and to rotate horizontally with respect to the platen bed (figs 2 and 3 showing 1 having rotated about a vertical axis or horizontally with respect to 200); 
	the finger clamps having an unclamped configuration when rotated (1 is rotated from the position shown in fig 3) and raised above the platen bed (1 is shown in a raised configuration from the position shown in fig 3), and a clamped configuration when rotated over the platen bed (fig 3, 1 is shown in a position over the workpiece on 200) and lowered against the platen bed (fig 3, showing 1 is the clamped position over 200 and lowered).
	Zhang does not explicitly disclose the finger clamps having an unclamped configuration when rotated away from the platen.
	Zhang teaches that the finger clamps are rotatable (col 2, lines 32-55) about a guiding pole (fig 1, 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to incorporate the finger clamps to rotate at least 180 degrees from the clamped position to an unclamped position where the finger clamp is rotated away from the platen because per MPEP 2143(I)(E) it is held that a finite set of solutions that are obvious to try is obvious over prior art. Where in the instant case, the position of the clamp away from the platen is a key factor in the success of finger clamps. As discussed by Zhang, the fingers clamps are rotatable. This practice is well known in the clamping community and would follow in the user rotating the finger clamps around the vertical axis of the guiding pole.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use the guiding pole to rotate the finger clamp around 360 degrees, and therefore at least 180 degrees, and to incorporate it into the system of Zhang since there are a finite number of identified, predictable potential solutions (i.e., the degrees of angle by which the finger clamp can rotate about the vertical axis of the guiding pole) to the recognized need (moving the finger clamps out of the way for the workpiece to be placed before clamping) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (i.e. that the angle by which the finger clamp is rotated about a vertical axis influences the ability of the user to place the workpiece and to then rotate the finger clamp about a vertical axis to be away from the area of placement during placement of the workpiece).
	The recitation “a print platen" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Zhang, fig 2, has a flat surface and is capable of being used as a print platen.
	Regarding claim 10, Zhang as modified further discloses the print platen of claim 9 wherein the platen bed is substantially rectangular (200 is rectangular), and there are two edge regions (200 has four edge regions) with at least one finger clamp in each edge region (two of the edge regions of 200 have an item 1).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent No. 8,061,700) as applied to claim 9, and in further view of Park (US Patent No. 4,998,712), hereinafter referred to as Zhang and Park, respectively.
	Regarding claim 11, Zhang discloses the elements of the claimed invention as stated above in claim 9, but does not explicitly disclose wherein there are four finger clamps, two at each edge region.
	Park teaches in figure 1, a flat platen bed (14) and four finger clamps (22, 24, 26, and 28) at each edge region (22, 24, 26, and 28 are at edges of 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhang with the teachings of Park to incorporate four finger clamps because this enables alignment of the workpiece (col 1, lines 37-41, summarized). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawdon (US Patent No. 6,908,077) teaches a pneumatic arm clamp. Phillips (US Patent No. 8,979,086) teaches a finger clamp. Fox (US Patent No. 5,816,568) teaches a clamp device with a plurality of clamps on the edge of a frame and the clamps are rotatable and vertically adjustable. Lynn et al (US Patent No. 5,275,391) teaches a finger clamp. Boiteux (US Patent No. 10,682,741) teaches a fluid actuated finger clamp. Woodall (US Patent No. 5,312,154) teaches a finger clamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        July 30, 2022